Beasley, Presiding Judge,
dissenting in part.
I respectfully dissent. There was expert opinion evidence that the hospital was negligent in permitting an anesthesiologist with Dr. Kim’s experience and training to perform neurolytic blocks. Dr. Kahn, a physician (board certified in internal medicine) who is senior *815vice-president for medical affairs and medical director of a hospital, testified that a hospital’s credentialing procedure would list the medical procedures which the anesthesiologist was qualified by training and experience to do and was thus credentialed to perform in the hospital. Dr. Bettinger (board certified in anesthesiology) stated in affidavit that Dr. Kim’s personnel record did not show that he possessed the requisite specialized training or experience to perform the very risky thoracic sympathetic neurolytic blocks to which he subjected Ms. Butler and that the hospital therefore should have limited his privileges to exclude this procedure. This was not overcome by conclusive evidence that he was in fact qualified and authorized to perform such procedures at the hospital. However, plaintiff does not allege in her complaint that this was a negligent act or proximately caused her injuries. Compare Candler Gen. Hosp. v. Persaud, 212 Ga. App. 762 (442 SE2d 775) (1994), where it was properly pled (nonprecedential). As recognized and applied in that case, id. at 765, the Georgia Supreme Court established “the doctrine of independent negligence” in Mitchell County Hosp. Auth. v. Joiner, 229 Ga. 140, 142 (189 SE2d 412) (1972). It is that the hospital has both the authority and the commensurate responsibility to examine the qualifications of any physician seeking staff privileges and to limit the physician’s practice to those areas in which he or she is deemed qualified to practice.
As to the hospital’s duty, through its nurses, to assure that the procedure to be performed is the one consented to by the patient, Dr. Kahn in affidavit stated that the hospital deviated from the requisite standard of care. He stated that the nurses failed “to notify the hospital administration, hospital staff officer, head nurse, or other appropriate supervisory authority that Dr . . . Kim intended to perform a different procedure than the one for which the patient gave permission,” in that the consent form was for an “epidural steroid injection” whereas he stated he intended to perform a “neurolytic thoracic sympathetic ganglion block.”
Dr. Kahn deposed that the nurses failed to recognize that the consent was not for the procedure being undertaken, failed to call it to the attention of the physician and to the hospital authority if not corrected, that one such procedure was undertaken with no consent form, and that all of this deviated from the standard of care for such hospitals.
Appellant refers also to the deposition of Nurse D’Agostino in regard to what is required of nurses, but her deposition is not in the record. However, her affidavit states that the requisite standard of care required the nursing staff to call to the attention of the doctor, and to a nursing supervisor or the hospital administration if not rectified by the doctor, that his stated intention to perform a neurolytic *816block when he instructed the nursing staff to obtain phenol was different than appeared on the patient’s consent form. She also stated that the nursing staff has a duty to call to the attention of the doctor and to the hospital administration the absence of a consent form, that the nurses have a duty to assure that the proper form is present, and that this was not done in plaintiff’s case.
In Hoffman v. Wells, 260 Ga. 588 (397 SE2d 696) (1990), the Supreme Court held that the hospital was not liable as a matter of law because the determination to proceed with the surgery which was different from what was on the consent form was a medical decision made by the doctor in the operating room after the nurse informed him of the discrepancy. In the instant case, there is no evidence that any of the nurses raised any question when it appeared from the doctor’s order of phenol and the indications that a phenol block was being done that this was not the procedure appearing on the consent form. “A hospital owes a duty of reasonable care to its patients and is liable for the injuries negligently inflicted upon its patients by the nurses and other employees of the hospital. [Cit.]” Id. at 589. Reporting or calling attention to the discrepancy would be an administrative task, although the knowledge that there was a discrepancy would arise from the nurse’s professional skill and training. “ ‘There is no transfer of liability for the negligence of an employee in the performance of clerical or administrative tasks not requiring the exercise of medical judgment even though these tasks are related to the treatment of the patient.’ [Cit.]” Id. at 590. I cannot say that it is conclusive as a matter of fact that the doctor would have proceeded nevertheless; we do not know what would have transpired. In any event, Hoffman does not indicate that there is no duty on the hospital, through its nurses, to assure that the procedure undertaken is that for which there is a consent.
In Marsh v. Crawford Long Hosp., 213 Ga. App. 262 (444 SE2d 357) (1994), the hospital’s nursing staff never discussed with the doctor or the patient the discrepancies in the records with respect to what was consented to and what was to be performed. The court regarded this as a clerical or administrative task and held that the trial court erred in determining that the hospital owed no duty to the patient in these regards. While the evidence in this case indicates that the patient would not have known the difference, the doctor certainly did. As in that case, so in this, “it is for the jury to determine whether [the hospital] breached its duty of reasonable care.” Id. at 264. Since there is some evidence that the nurses did not exercise “ ‘that reasonable degree of care and skill ordinarily exercised by members of the nursing profession generally under conditions and similar and surrounding circumstances,’ ” Deese v. Carroll City County Hosp., 203 Ga. App. 148, 149 (416 SE2d 127) (1992), and the duty here subject is *817administrative, the hospital is not entitled to summary judgment. Both Hoffman and Marsh imply that the duties with respect to the consent form do not lie exclusively with the physician except for the clerical duty of obtaining it from the patient.
Decided November 30, 1994
Reconsideration denied December 20, 1994
A. Russell Blank, for appellant.
Sullivan, Hall, Booth & Smith, Rush S. Smith, Jr., Melanie P. Simon, for appellee.
As pointed out by the trial court in this case, “[defendant hospital’s own procedures state that the operating room records should include . . . consent forms,” and the fact that the nurses in the operating room were different than the nurse who obtained the consent form did not relieve the hospital of checking to assure that the form was completed and matched the procedure to be undertaken. I agree with the trial court that “[t]his in no way suggests that the hospital nurse is responsible for deciding what medical treatment should be given. However, the defendant hospital’s own procedures require verification that a patient’s consent form is in the hospital chart. Here, two nurses in the operating room testified that they knew the difference between a steroid epidural injection and a thoracic neurolytic block, but they never reviewed the consent form.” If a jury finds that this constituted negligence, then it would fall within the hospital’s area of liability, if proximate cause is shown, because it is an administrative duty. See Richmond County Hosp. Auth. v. Dickerson, 182 Ga. App. 601, 604 (356 SE2d 548) (1987), and Ross v. Chatham County Hosp. Auth., 258 Ga. 234, 235 (367 SE2d 793) (1988), regarding administrative duties. Nor does the evidence preclude a finding that the failure to point out the discrepancy was a proximate contributing cause to the injuries which resulted when the phenol block procedure, which was not authorized by the consent form, was performed. As in Ross, supra, “the damage complained of here could have resulted from both administrative acts of hospital personnel and acts of medical skill and judgment of the surgeon.”
The judgment of the trial court should be affirmed in both Case Nos. A94A1244 and A94A1245.
I am authorized to state that Chief Judge Pope and Judge Blackburn join in this dissent.